     Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                 CASE NO. 4:20-CV-01955

TASHA JACKSON, individually and on
behalf of all others similarly situated,
                                                           CLASS ACTION
       Plaintiff,
v.
                                                    JURY TRIAL DEMANDED
SOUTH HOUSTON MOTORCARS, LLC
d/b/a SOUTH HOUSTON NISSAN,
a Texas limited liability company,

      Defendant.
______________________________/
     Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 2 of 20




           UNOPPOSED MOTION FOR PRELIMINARY APPROVAL

         Plaintiff, Tasha Jackson, on behalf of herself and a class of similarly situated

persons, and with the consent of Defendant South Houston Motorcars,

(“Defendant”), respectfully request the entry of an order granting preliminary

approval of the class action settlement set forth in the Parties’ Settlement Agreement

(“Settlement Agreement,” “Agreement,” or “Agr.”), certifying a class for settlement

purposes, and providing for issuance of Notice to the Settlement Class.1

    I.      INTRODUCTION

         The Settlement Agreement makes available to each member of the settlement

class a settlement of $50.75. Agr. § II.B.1. If approved, the Settlement will bring an

end to what has otherwise been, and likely would continue to be, contentious

litigation centered on unsettled legal questions.

         The Parties’ proposed Settlement provides relief for Settlement Class

Members where their recovery, if any, would otherwise be uncertain, especially

given Defendant’s ability and willingness to continue its vigorous defense of the

case and unique financial circumstances. Second, the Settlement was reached only

after first engaging in discovery, extensive arm’s-length negotiations, and

confirmatory discovery. Third, the Settlement was not conditioned on any amount



1
  The Agreement is attached as Exhibit A. All capitalized terms used herein have
the same definitions as those defined in the Agreement.
                                             1
     Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 3 of 20




of attorneys’ fees for Class Counsel or Service Award for Plaintiff, which speaks to

the fundamental fairness of the process. For all of these reasons,             Plaintiff

respectfully request that the Court preliminarily approve the Settlement.

    II.      BACKGROUND

          The Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and its

implementing       regulations were     enacted      by   Congress and   the   Federal

Communications Commission to “offer consumers greater protection from intrusive

telemarketing calls….” 2 Defendant initiated a prerecorded message campaign in

which prerecorded messages were sent to Plaintiff and approximately 34,482 unique

cell phone numbers. Plaintiff alleges that this campaign violated the TCPA because

the prerecorded messages were sent to consumers without express written consent.

Defendant denies any wrong doing and has made various challenges to class

certification and the merits of Plaintiff’s claim.

    III.     SUMMARY OF THE SETTLEMENT TERMS

             a. The Settlement Class

          The proposed Settlement establishes a Settlement Class as follows:

                All persons within the United States who (1) were
                successfully sent a prerecorded message to their
                cellphone; (2) promoting Defendant’s property, goods,


2
  Federal Communications Commission, Small Entity Compliance Guide for the
TCPA (dated May 13, 2013), https://apps.fcc.gov/edocs_public/attachmatch/DA-
13-1086A1.pdf.
                                            2
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 4 of 20




             and/or services; (3) during the four years prior to the
             filing of the Complaint.

      The Settlement Class excludes the following: (1) the trial judge presiding over

this case; (2) Defendant, as well as any parent, subsidiary, affiliate, or control person

of Defendant, and the officers, directors, agents, servants, or employees of

Defendant; (3) any of the Released Parties; (4) the immediate family of any such

person(s); any Settlement Class Member who has timely opted out of this

proceeding; and (6) Plaintiff’s Counsel, their employees, and their immediate

family. The Settlement Agreement makes available to each member of the settlement

class a settlement of $50.75. Agr. § II.B.1.

          b. The Notice Program

      Pending this Court’s approval, Epiq Systems, Inc., will serve as the Notice

Administrator, and will be responsible for administrating the Notice Program. The

Notice Program consists of five different components: (1) E-Mail Notice; (2) Mailed

Notice; (3) Long-Form Notice; (4) a Settlement Website; and (5) a toll-free number.

Agr. § III.B. The forms of the proposed notices agreed upon by Class Counsel and

Defendant, subject to this Court’s approval and/or modification, are attached to the

Settlement Agreement as exhibits.

                 i. E-Mail Notice

      The primary form of notice shall be E-Mail Notice. Agr. § III.B.3. A copy of

the E-Mail Notice is attached to the Settlement Agreement as Exhibit 4. Individuals
                                           3
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 5 of 20




who receive E-Mail Notice will have the option of mailing in a Claim Form or

visiting the Settlement Website (www.SouthHoustonTCPAsettlement.com) to

download and file a Claim Form.

               ii. Mail Notice

      The Administrator shall use Mail Notice only for any Settlement Class

Members who do not have e-mail addresses or for any Settlement Class Members

from whom E-mail Notices were returned as undeliverable. Agr. § III.B.4. For those

Settlement Class Members only, the Administrator, by the Class Notice Date, shall

by first class U.S. Mail send one copy of the Mail Notice. Id.

               iii. Long-Form Notice

      E-Mail and Mail Notice will all contain the address for the Settlement

Website, www.SouthHoustonTCPAsettlement.com. Agr. § III.B.5. On the website,

Settlement Class members will find important documents and court filings,

including the Long-Form Notice, which will contain more detail than the E-Mail

Notice. A copy of the Long Form Notice is attached to the Settlement Agreement as

Exhibit 3.

               iv. Settlement Website & Toll-Free Telephone Number

      The Settlement Administrator will establish a Settlement Website as a means

for Settlement Class members to obtain notice of, and information about, the

Settlement. Agr. § III.B.6. The Settlement Website will be established by the Class


                                         4
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 6 of 20




Notice Date. The Settlement Website will include hyperlinks to the Settlement, the

Long-Form Notice, the Preliminary Approval Order, and other such documents as

Class Counsel and counsel for Defendant agree to post or that the Court orders be

posted on the Settlement Website. The Settlement Administrator will also establish

and maintain an automated toll-free telephone line for Settlement Class members to

call with Settlement-related inquiries. Id. § III.B.7.

          c. Claims Process

      The Claims Process here is straightforward, easy to understand for Settlement

Class members, and designed so that they can easily claim to their portion of the

Settlement Fund. Agr. § III.C. Settlement Class members will make a claim by

submitting a valid Claim Form to the Claims Administrator, which will then be

evaluated for timeliness and completeness. A copy of the Claim Form is attached to

the Settlement Agreement as Exhibit 1.

          d. Allocation of the Settlement Fund Payments

      Defendant will make available up to $50.75 ($1,750,000) in cash per class

member for the benefit of Settlement Class Members (the “Settlement Fund”). Agr.

§ II.B.1. Each Settlement Class Member who submits a timely, valid, correct and

verified Claim Form by the Claim Deadline in the manner required by this

Agreement, making all the required affirmations and representations under penalty

of perjury, shall be sent a Claim Settlement Check by the Administrator which will


                                           5
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 7 of 20




be reduced by their prorata share of the costs of administration, any attorney fees

and expenses awarded to Class Counsel and any Service Award.

         e. Opt-Out and Objection Procedures and Release

      Settlement Class members who do not wish to participate in the Settlement

may opt-out of the Settlement by sending a written request to the Settlement

Administrator at the address designated in the Notice. Agr. §§ III.D. and E.

Settlement Class members who timely opt-out of the Settlement will preserve their

rights to individually pursue any claims they may have against Defendant, subject

to any defenses that Defendant may have against those claims. Settlement Class

Members who wish to file an objection to the Settlement must do so no later than 30

days before the Final Approval Hearing. Id. at § I.Y. In exchange for the Settlement

consideration, Plaintiff and all Settlement Class Members, have agreed to the release

as defined in the Agreement. Agr. § V.

         f. Class Counsel Fees and Expenses and Plaintiffs’ Service Awards

      Defendant has agreed not to oppose Class Counsel’s request for attorneys’

fees of 25% of the Settlement Fund and expenses of up to $40,000. Agr. § II.E.2.

Defendant has also agreed not to oppose an application for a Service Award up to

$5,000.00. Id. at § II.D.1. The Court should consider whether to grant or deny these

awards separate and apart from its consideration of the fairness and reasonableness

of the Settlement.


                                         6
        Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 8 of 20




       II.  THE PROPOSED SETTLEMENT WARRANTS PRELIMINARY
            APPROVAL
       A. The Standard for Preliminary Approval

             In deciding whether to approve a proposed settlement, the Fifth Circuit

has a strong judicial policy that encourages class settlements, especially in

complex class actions. See In re Chicken Antitrust Litig. Am. Poultry, 669 F.2d

228, 238 (5th Cir. 1982). At the preliminary approval stage, the Court need

only determine whether the proposed settlement appears on its face to be fair

and falls within the range of possible judicial approval. In re OCA, Inc. Sec. &

Derivative Litig., 2008 WL 4681369, *11 (E.D. La. Oct. 17, 2008). There is an

initial presumption of fairness when a proposed settlement that has been

negotiated at arm’s length by experienced counsel is presented to the court for

preliminary approval. Murrillo, 921 F. Supp. at 445. Here, the Court's only

concern is whether the settlement has any “glaring deficiencies” that would make

final approval “untenable.” McNamara v. Bre-X Minerals Ltd., 214 F.R.D.

424,428 (E.D. Tex. 2002).

             Here, given the complexities of this Action and the continued risks if the

Parties were to proceed, the Settlement represents a favorable resolution and

eliminates the risk that the Settlement Class might recover less or nothing at

all.

       B. The Proposed Settlement Meets the Standard for Preliminary Approval


                                               7
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 9 of 20




      In determining whether to preliminarily approve the settlement, the Court

must “make a preliminary determination on the fairness, reasonableness, and

adequacy of the settlement terms.” Manual 4th, § 21.633. If the preliminary

evaluation of the proposed settlement does not disclose grounds to doubt its fairness

or other obvious deficiencies, such as unduly preferential treatment of class

representatives or of segments of the class and appears to fall within the range of

possible approval, the court should direct that notice under Rule 23(e) be given to

the class members of a formal fairness hearing, at which arguments and evidence

may be presented in support of and in opposition to the settlement. McNamara, 214

F.R.D. at 430.

      The primary question raised by a request for preliminary approval is whether

the proposed settlement is “within the range of reasonableness.” Manual 4th § 40.42.

The opinion of experienced counsel supporting the settlement is entitled to

considerable weight. See Reed, 703 F.2d at 175 (“[T]he value of the assessment of

able counsel negotiating at arm’s length cannot be gainsaid. Lawyers know their

strengths and they know where the bones are buried.”). “The court … must not try

the case in the settlement hearings because ‘the very purpose of the compromise is

to avoid the delay and expense of such a trial.” Id. at 172 (citation omitted); see also

Shaw v. Toshiba America Information Sys., Inc., 91 F. Supp. 2d 942, 959 (E.D. Tex.

2000). “A district court faced with a proposed settlement must compare its terms


                                           8
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 10 of 20




with the likely rewards the class would have received following a successful trial of

the case.” Reed, 703 F.2d at 172.

          a. There are no Grounds to Doubt the Fairness of the Settlement,

             Which is the Product of Extensive, Arm’s-Length Negotiations.

      The first consideration in the analysis is whether “‘the proposed settlement

appears to be the product of serious, informed, non-collusive negotiations.’” In re

Shell Oil Refinery, 155 F.R.D. 552, 555 (E.D. La. 1993). Courts give substantial

weight to the experience of the attorneys who prosecuted the case and negotiated the

settlement. See Reed, 703 F.2d at 175; McNamara, 214 F.R.D. at 430-31 (“Counsel

on all sides have proved to the Court their knowledge of the facts and law relevant

to this case. Settlement was reached by knowledgeable counsel, and it was arrived

at after much negotiation as is evidenced by the time it took the parties to reach an

agreement.”). When a settlement is negotiated at arm’s length by experienced

counsel, there is a presumption that it is fair and reasonable.

      Here, the proposed settlement is the product of extensive, arm’s length

negotiations that included a mediation session before mediator Judge Susan Soussan,

and numerous telephonic sessions between the parties after the initial mediation.

Counsel for the parties had numerous phone calls, and multiple email exchanges.

The negotiations were informed by multiple depositions and reviewing documents

obtained from Defendant and third parties. Based on their familiarity with the factual


                                           9
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 11 of 20




and legal issues, the parties were able to negotiate a fair settlement that took into

account the costs and risks of continued litigation.

      In reaching the proposed settlement, all legal and factual issues were

evaluated, and all alternatives were considered. The negotiations were at all times

hard-fought and arm’s-length, and have produced a result that the parties believe to

be in their respective best interests. Furthermore, the proposed Settlement provides

no preferential treatment for the named Plaintiff. Those receiving releases of their

contested claims will receive those releases in levels equal to all other Settlement

Class Members. If the Court grants final approval and the proposed settlement

becomes binding on all Settlement Class Members, the claims against the Released

Parties will be released and dismissed.

         b. The Complexity, Expense, and Likely Duration of the Litigation

      This consideration weighs heavily in favor of approving the settlement.

Plaintiff’s claims, although straightforward, were premised on unsettled legal

theories. Additional depositions and extensive discovery would have to be

undertaken along with considerable motion practice, all involving considerable

expense. Further, the Parties would likely have to involve experts to help determine

whether prerecorded messages received by Plaintiff and members of the Class are

covered by the TCPA. The traditional means for handling claims like those at issue

here would tax the court system, require a massive expenditure of public and private


                                          10
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 12 of 20




resources, and, given the relatively small value of the claims of the individual class

members, would be impracticable.

          c. The Settlement Falls Within the Range of Possible Approval

      The Settlement Fund made available to the class here is more than reasonable,

given the complexity of the litigation and the significant risks and barriers that

loomed in the absence of settlement including, but not limited to, a motion for class

certification, Defendant’s assertion of various legal challenges, a motion for

summary judgment, trial as well as appellate review following a final judgment. The

Settlement also provides for non-monetary relief in the form of changed practices.

There can be no doubt that this Settlement is a fair and reasonable recovery in light

of Defendant’s defenses, the uncertainty of class certification, and the challenging

and unpredictable path of litigation Plaintiffs and all Settlement Class members

would face absent a settlement.

      The proposed plan of settlement for purposes of preliminary approval is also

undoubtedly fair. At the final approval stage, “[a]n allocation formula need only

have a reasonable, rational basis [to warrant approval], particularly if recommended

by ‘experienced and competent’ class counsel.” In re Am. Bank Note Holographics,

Inc., Sec. Litig., 127 F. Supp. 2d 418, 430 (S.D.N.Y. 2001). The proposed Settlement

falls within the range of possible final approval, and the Court should therefore grant




                                          11
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 13 of 20




preliminary approval of the Settlement and direct that notice be given to the

Settlement Class.

   C. The Proposed Notice Plan Satisfies Rule 23 and Due Process

      Notice of a proposed settlement must be given to class members in the

most practicable manner under the circumstances, describing the terms of the

settlement in sufficient detail to alert those with adverse viewpoints to

investigate and to come forward and be heard. See 23(c)(2)(B). The proposed

Class Notice more than satisfies this standard.

      The Notice program satisfies all of these criteria. Agr. § III.B. As recited in

the Settlement and above, the Notice Program will inform Settlement Class members

of the substantive terms of the Settlement. It will advise Settlement Class members

of their options for remaining part of the Settlement Class, for objecting to the

Settlement, Class Counsel’s Attorneys’ fee application and/or request for a Service

Award, or for opting-out of the Settlement, and how to obtain additional information

about the Settlement. The Notice Program is designed to reach a high percentage of

Settlement Class members and exceeds the requirements of Constitutional Due

Process. Therefore, the Court should approve the Notice Program and the form and

content of the Notices.

   D. The Proposed Settlement Class Meets the Prerequisites for Class
      Certification under Rule 23


                                         12
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 14 of 20




      Rule 23(a) sets forth four prerequisites to class certification applicable to

all class actions, including classes for the purpose of settlement: (1) numerosity;

(2) commonality; (3) typicality; and (4) adequacy of representation. In

addition, the class must meet one of the three requirements of Rule 23(b).

FED. R. CIV. P. 23.

         a. Numerosity

      Rule 23(a)(l) requires that the class be so numerous that joinder of all

class members is “impracticable.” FED. R. CIV. P. 23(a)(l).” The numerosity

requirement of Rule 23(a) is satisfied because the Settlement Class consists of

approximately 34,482 unique cell phone numbers (Agr. § I.II), and joinder of all

such persons is impracticable. See Fed. R. Civ. P. 23(a)(1);

         b. Commonality

      The Rule 23(a)(2) requirement is satisfied where, as here, there exist

“questions of fact and law which are common to the class.” FED. R. Crv. P.

23(a)(2). “The interests and claims of the various plaintiff's need not be

identical.” Forbush v. JC. Penney Co., Inc., 994 F.2d 1101, 1106 (5th Cir.

1993). Here, there are multiple questions of law and fact – centering on

Defendant’s prerecorded messages – that are common to the Settlement Class, that

are alleged to have injured all Settlement Class members in the same way, and that

would generate common answers.


                                         13
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 15 of 20




         c. Typicality

      Rule 23(a)(3) requires that the claims or defenses of the representative

parties are typical of the claims or defenses of the class and seeks to ensure

that the interests of the named plaintiff align with those of the class she

purports to represent. FED. R. Crv. P. 23(a)(3). No complete identity of

claims is required. Typicality is readily established here. Plaintiff is typical

of absent Settlement Class members because she received the subject prerecorded

message and claims to have suffered the same injuries, and because they will all

benefit from the relief provided by the Settlement.

         d. Adequacy

        Rule 23(a)(4) requires that class representatives “fairly and adequately

 protect the interests of the class.” FED. R. CIV. P. 23(a)(4). “To meet the

 adequacy-of-representation requirement of Rule 23(a)(4), Courts consider

 (1) whether the named representative shares common interest with other

 class members, and (2) whether the named representative will vigorously

 prosecute the interests of the class through the class counsel.” Schwartz v.

 TXU Corp., 2005 WL 3148350, *14 (N.D. Tex., Nov. 8, 2005).

       Class Counsel is qualified, experienced, and thoroughly familiar with

 complex class actions. Plaintiff’s interests are coextensive with, not antagonistic

 to, the interests of the Settlement Class, because Plaintiff and the absent


                                         14
  Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 16 of 20




Settlement Class members have the same interest in the relief afforded by the

Settlement, and the absent Settlement Class members have no diverging interests.

Further, Plaintiff and the Settlement Class are represented by qualified and

competent Class Counsel who have extensive experience and expertise

prosecuting complex class actions. Class Counsel devoted substantial time and

resources to vigorous litigation of the Action.

      With respect to the Class Representatives, the “adequacy” requirement

asks only whether the representative’s interests are comparable to those of the

absent class members or conflict with those of the class. In re Heartland

Payment Sys., Inc. Customer Data Sec. Breach Litig., 851 F. Supp. 2d 1040,

1056 (S.D. Tex. 2012).

        e. Common Issues Predominate

      To satisfy this requirement, common questions merely need to

“predominate” - they do not need to be exclusive or dispositive. As courts in

the Fifth Circuit have determined, “the mere existence of individual questions

of reliance is not sufficient to warrant a ruling that common questions of law

of fact do not predominate.” Ramsey v. Arata, 406 F. Supp. 435,441 (N.D.

Tex. 1975). Plaintiff readily satisfies the Rule 23(b)(3) predominance

requirement because liability questions common to all Settlement Class members




                                        15
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 17 of 20




 substantially outweigh any possible issues that are individual to each Settlement

 Class member.

         f. A Class Action is the Superior Method to Adjudicate These
            Claims

      “The superiority requirement asks the court to balance, in terms of fairness

and efficiency, the merits of a class action against those of alternative available

methods of adjudication.” In re Lease Oil Antitrust Litig. (No. II), 186 F.R.D.

403,428 (S.D. Tex. 1999). The superiority inquiry generally considers four

factors: (1) the interest of members of the class in individually controlling the

prosecution or defense of separate actions; (2) the extent and nature of any

litigation concerning the controversy already commenced by or against members

of the class; (3) the desirability or undesirability of concentrating the litigation

of the claims in the particular forum; and (4) the difficulties likely to be

encountered in the management of a class action. Fed.R.Civ.P. 23(b)(3).

      The remaining three superiority factors indicate that the class action is the

best vehicle for conducting this litigation. Since the cost of complex consumer

litigation against a company is extremely high and the individual returns

comparatively low, the class action is the most feasible manner of bringing

Plaintiff’s claims. “The policy at the very core of the class action mechanism is

to overcome the problem that small recoveries do not provide the incentive for



                                        16
    Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 18 of 20




any individual to bring a solo action prosecuting his or her rights.” Amchem, 521

U.S. at 617 (internal citation omitted).

   E. Plaintiff’s Counsel should be Appointed Class Counsel

      Under Rule 23, “a court that certifies a class must appoint class counsel …

[who] must fairly and adequately represent the interests of the class.” Fed. R. Civ.

P. 23(g)(1)(A), (B). In making this determination, the Court must consider counsel’s:

(1) work in identifying or investigating potential claims; (2) experience in handling

class actions or other complex litigation, and the types of claims asserted in the case;

(3) knowledge of the applicable law; and (4) resources committed to representing

the class. Fed. R. Civ. P. 23(g)(1)(A). Here, proposed Class Counsel have significant

experience in litigating class actions and TCPA cases and have diligently litigated

this action, dedicated substantial resources to the investigation and prosecution of

these claims, and demonstrated their knowledge of the law at issue. Therefore, the

Court should appoint Scott A. Edelsberg of f Law, P.A.; Andrew J. Shamis and

Angelica M. Gentile of Shamis & Gentile P.A; Ignacio J. Hiraldo of IJH Law;

Michael Eisenband of Eisenband Law, P.A.; and Manuel S. Hiraldo of Hiraldo, P.A.

— as Class Counsel in this pursuant to Rule 23(g).

   F. Proposed Schedule of Events




                                           17
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 19 of 20




                Event                                    Timeline

 Deadline for Completion of Notice       Sixty days after entry of the Preliminary
                                         Approval Order
 Deadline for filing Motion for Final Forty-five days before the Final Approval
 Approval of the Settlement and Class Hearing
 Counsel’s Fee Application and
 expenses, and for Service Award

 Deadline for opting-out of the          Thirty days before the Final Approval
 Settlement and for submission of        Hearing
 Objections

 Deadline for Responses to               Fifteen days before the Final Approval
 Objections                              Hearing
 Final Approval Hearing                  TBD


 Last day Class Claimants may            Ten days after the Final Approval
 submit a Claim Form                     Hearing




   G. Conclusion

      Plaintiff respectfully requests that the Court: (1) grant Preliminary Approval;

(2) certify the Settlement Class; (3) appoint Plaintiff as Class Representative; (4)

approve the Notices in substantially the form as those attached; (5) approve the opt-

out and objection procedures; (6) stay the Action pending Final Approval; (7)

appoint the firms listed in the signature blocks below as Class Counsel; and (8)




                                         18
   Case 4:20-cv-01955 Document 37 Filed on 04/21/21 in TXSD Page 20 of 20




schedule a Final Approval Hearing. Attached as Exhibit B is a proposed order for

the Court’s consideration.

Dated: April 21, 2021


SHAMIS & GENTILE, P.A.                  EDELSBERG LAW, PA
By: /s/ Andrew Shamis                   Scott Edelsberg, Esq. (pro hac vice
Andrew Shamis, Esq.                     forthcoming)
Florida Bar # 101754                    Florida Bar No. 0100537
Email: ashamis@shamisgentile.com        scott@edelsberglaw.com
14 NE 1st Ave., Suite 705               20900 NE 30th Ave, Suite 417
Miami, FL 33132                         Aventura, FL 33180
Telephone (305) 479-2299                Telephone: 305-975-3320
Facsimile (786) 623-0915

EISENBAND LAW, P.A.                     HIRALDO P.A.
515 E. Las Olas Boulevard, Suite 120    Manuel S. Hiraldo (pro hac vice)
Ft. Lauderdale, Florida 33301           Florida Bar No. 030380
Michael Eisenband (pro hac vice)        Email: mhiraldo@hiraldolaw.com
Florida Bar No. 94235                   401 E. Las Olas Boulevard, Suite 1400
Email:                                  Ft. Lauderdale, Florida 33301
MEisenband@Eisenbandlaw.com             Telephone: 954.400.4713
Telephone: 954.533.4092

IJH LAW
Ignacio J. Hiraldo (pro hac vice)
Florida Bar No. 0056031
14 NE First Ave. 10th Floor Miami,
FL 33132
Email: ijhiraldo@ijhlaw.com
Telephone: 786.351.8709




                                       19
